DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim amendments were filed on 4/18/2022.
Claims 1-2, 5, 10-11, and 14 are pending.
Claims 1, 2, 5, 10, and 14 are currently amended.
Claim 11 is original.
Claims 1 and 14 are independent.

Claim Status
Claim 1 objected to because of the following informalities:  
The claim recites “in the store transaction history” as opposed to “in the stored transaction history”.
The claim recites “… and notifies the first amount of the issued electronic community currency to the user terminal” rather than “… notify the user terminal of the first amount of the issued electronic community currency”.
Appropriate correction is required.



Response to Arguments
Applicant's arguments filed 4/18/2022 have been fully considered but they are not persuasive.
35 U.S.C. 101
Applicant’s arguments with regards to the rejection of claims 1-2, 5, 10-11, and 14 under 35 U.S.C. 101 have been considered but are not persuasive.
Regarding claim 1, Applicant argues the amended claim does not fall into the certain methods of organizing human activity grouping and therefore is not directed to an abstract idea.  Applicant further argues that the Office fails to consider the claim as a whole and generalizes the elements of claim 1 and reduces the limitations to merely “a fundamental economic practice” (see Remarks, pp. 9-10).
The argument is not persuasive.  The Step 2A Prong One procedure for determining whether a claim “recites” an abstract idea is: identify the specific limitation(s) in the claim under examination that the examiner believes recites an abstract idea; and determine whether the identified limitation(s) falls within at least one of the groupings of enumerated abstract ideas. Here, the claim limitations delineated in the rejection describe issuing a community currency.  Issuance of a community currency falls under “certain methods of organizing human activity…fundamental economic practice” in Step 2A Prong One of the eligibility framework (see MPEP 2106.04 II).  Accordingly, the claim recites an abstract idea (Step 2A Prong One: Yes).
Applicant further argues under Step 2A Prong One that the claim pertains to an improvement to technology.  More specifically, Applicant argues that the claimed invention provides a technical solution to problems associated with electronic community currencies.  Applicant points to para. 0102-0103 of the Pre-grant Publication (see Remarks, pp. 9-10). 
The argument is not persuasive. Examiner notes that the argument is ostensibly a Step 2A Prong Two argument as opposed to Step 2A Prong One, since, according to examination guidelines, if the identified limitation(s) falls within any of the enumerated groupings of abstract ideas, the analysis should proceed to Prong Two.  Under Step 2A Prong Two, in determining whether a claim integrates a judicial exception into a practical application, examiners should consider whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field. This has also been referred to as a technological solution to a technological problem. In making this determination, examiners should determine whether there is a technical explanation as to how to implement the invention in the specification; and the claim itself reflects the improvement in technology.  Here, the specification does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as pertaining to an improvement in technology.  Applicant cites to para. 0102-0103 of the PG-Pub, but the cited portions describe problems associated with issuance of community currency in general and are not specific to electronic currency.  The additional elements of the claim, including “electronic”, “terminal” of the user, “terminal” of the store, and “management server”, which are “connected via a network”, represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. The additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to automating or implementing the acts of issuance of a currency.
Applicant further argues that the claimed invention uses technological solutions to handle transactions of electronic currencies. More specifically, Applicant argues that claim 1 sets forth "calculate a burden amount to be added to the issue amount of the electronic community currency, which is to be issued according to the issue request received from the user terminal, based on the time period of the issue amount; and issue, according to the issue request, a first amount of the electronic community currency in which the additional burden amount has been added to the issue amount, and notifies the first amount of the issued electronic community currency to the user terminal," which do not fall within the grouping of " (b) Certain Methods of Organizing Human Activity" (see Remarks, pg. 10).
The argument is not persuasive.  Here, the argued limitations merely further describe the abstract idea under Step 2A Prong One.  Under Step 2A Prong Two, any recited improvement in these limitations is confined to the abstract realm.  An improvement to the abstract idea cannot itself integrate the abstract idea into a practical application.
Applicant further argues that claim 1 is distinguishable from the commercial or legal interactions of certain methods of organizing human activity (see Remarks, pg. 11).
The argument is not persuasive as the rejection does not contend that the claims recite limitations falling under the subgrouping related to commercial or legal interactions.
35 U.S.C. 102
The prior rejection of claims 1-2, 5, 10-11, and 14 under 35 U.S.C. 102 are withdrawn in view of the current amendments.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 5, 10-11, and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

In the instant case, claim 1 is directed to an “electronic community currency operation system”. 
Claim 1 is directed to the abstract idea of issuance of a currency, which is grouped under “certain methods of organizing human activity…fundamental economic practice” in Step 2A Prong One of the eligibility framework (see MPEP 2106.04 II). Claim 1 recites:
[Claim 1] An electronic community currency operation system, comprising:
a user terminal;
a store terminal; and
a management server connected via a network to the user terminal and the store terminal,
wherein the user terminal is configured to send, to the management server, an issue request of an electronic community currency, 
wherein the management server is configured to: 
store transaction history information which includes a plurality of records, each record indicating a time of settlement, a payer identification (ID), a recipient ID, a payment amount, a premium amount and a burden amount calculated flag that indicates whether the respective record has been included in a burden amount calculation;
a premium rate table storing respective premium rates for each of a plurality of periods of time,
store information which includes a plurality of records, each record identifying a store, an amount issued durinq each respective plurality of periods of time, a total settlement amount which is the total of the amounts issued durinq all of the plurality of periods of time, and a premium burden amount which is the total premium burden amount for all of the plurality of periods of time, 
calculate the premium rate individually for each of the plurality of periods of time based on an amount of electronic community currency in circulation during each respective period of time, 
receive an issue request from the user terminal indicating an issue amount of the electronic community currency, 
calculate a burden amount to be added to the issue amount of the electronic community currency, which is to be issued according to the issue request received from the user terminal based on the time period of the issue amount; and
issue, according to the issue request, a first amount of the electronic community currency in which the additional burden amount has been added to the issue amount, and notifies the first amount of the issued electronic community currency to the user terminal,
set the burden amount calculated flag in the store transaction history information that corresponds to the issue request, and
wherein the user terminal receives, from the user, a settlement request using the first amount of the issue amount of the electronic community currency, and sends the received settlement request to the store terminal.
The limitations delineated in bold above describe issuance of a currency.  Issuance of a currency falls under “certain methods of organizing human activity…fundamental economic practice” in Step 2A Prong One of the eligibility framework (see MPEP 2106.04 II).  Accordingly, the claim recites an abstract idea (Step 2A Prong One: Yes).
This judicial exception is not integrated into a practical application because, when analyzed under Step 2A Prong Two, the additional elements of the claim, including “electronic”, “terminal” of the user, “terminal” of the store, and “management server”, and “connected via a network”, represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to automating or implementing the acts of issuance of a currency.
Accordingly, the claim does not recite additional elements that integrate the judicial exception into a practical application of that exception (Step 2A Prong Two: No).
When analyzed under Step 2B (see MPEP 2106.05), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself (Step 2B: No). Viewed as a whole, the combination of elements recited in the claims merely describe the concept of issuance of a currency using computer technology (e.g. “user terminal”, “store terminal”, “management server”, “network”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
Therefore, claim 1 is not patent eligible.
Independent claim 14 recites substantially similar limitations to representative claim 1 and is rejected accordingly.  Dependent claims 2, 5, and 10-11 do not remedy the deficiencies of the independent claims and are rejected accordingly.  In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jackson (US 2014/0279540 A1) discloses a self-contained system for creation, holding, circulation, and retirement of a currency
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T WONG whose telephone number is (571)270-3405. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL W ANDERSON can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC WONG
Primary Examiner
Art Unit 3698



/ERIC T WONG/Primary Examiner, Art Unit 3698